1                                                        HONORABLE RICHARD A. JONES
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7
                            WESTERN DISTRICT OF WASHINGTON
8                                     AT SEATTLE
9    ANNE BLOCK,

10                                                     CASE NO. C18-1048-RAJ
                   Plaintiff,
11
12          v.                                         ORDER

13
     SNOHOMISH COUNTY, et al.,
14
15                 Defendants.

16
17
                                       I. INTRODUCTION
18
            This matter comes before the Court on Motions to Dismiss filed by Defendants
19
     Shannon Ragonesi, Amanda Butler and Keating, Buckling and McCormick (collectively,
20
     the “KBM Defendants”), and Defendants Snohomish County and Commissioner Jacalyn
21
     Brudvik (collectively, the “Snohomish County Defendants”). Dkt. ## 12, 19. The Court
22
     also considers Plaintiff Anne Block’s (“Plaintiff”) Motion for Extension of Time (Dkt. #
23
     21), several motions included in Plaintiff’s Responses to Defendants’ Motions to Dismiss
24
     (Dkt. ## 16, 22), Plaintiff’s Motion to Strike Supplemental Authorities, and Plaintiff’s
25
     Surreply, which contains a Motion to Strike. Dkt. ## 25, 27.
26
27
28   ORDER – 1
1           For the reasons stated below, the Court GRANTS Plaintiff’s Motion for Extension
2    of Time (Dkt. # 21), GRANTS Defendants’ Motions to Dismiss (Dkt. ## 12, 19), and
3    DISMISSES Plaintiff’s claims against these Defendants WITH PREJUDICE. The
4    Court DENIES all of Plaintiff’s other outstanding motions. Dkt. ## 22, 25, 27.
5    Moreover, the Court also ORDERS the Plaintiff to SHOW CAUSE, within fourteen
6    (14) days of this Order, why this case should not also be dismissed as to Defendant Pat
7    McMahon. Finally, because Plaintiff requested disqualification, the Court refers this
8    Order to Chief Judge Ricardo S. Martinez for further review.
9                                       II. BACKGROUND

10   A.     Ms. Block’s Litigation History
11          The saga of legal proceedings connected with this, and other cases filed by
12   Plaintiff, is extensive. The Court will not devote an inordinate amount of time recounting
13   the long history of Plaintiff’s legal conquest against the City of Gold Bar, Snohomish
14   County, and the court systems in the State of Washington. Those facts are set forth in
15   great details in orders from Plaintiff’s previous cases before this Court. However, a brief
16   summary of Plaintiff’s litigation history before this Court is necessary to view Plaintiff’s
17   Complaint in the proper context.
18          Generally, Plaintiff’s claims all stem from ongoing disputes with the City of Gold
19   Bar and Snohomish County that started with the entities’ responsiveness to Plaintiff’s
20   Public Records Act requests. The first case, Anne Block v. City of Gold Bar, Case No.
21   C14-cv-00235-RAJ, involved claims against the City of Gold Bar, Snohomish County,
22   and current and past municipal employees and officials, alleging a conspiracy to violate
23   her rights. This Court granted the Defendants’ initial motion to dismiss but granted leave
24   to amend. Dkt. # 61, Block v. City of Gold Bar, Case No. C14-cv-00235-RAJ. After
25   Plaintiff filed an amended complaint, the Defendants again moved to dismiss for failure
26   to state a claim, which this Court granted, dismissing Plaintiff’s claims with prejudice.
27   Id., Dkt # 89. On January 5, 2016, this Court went on to grant Defendants’ motion for an
28   ORDER – 2
1    award of attorney’s fees finding: (1) Plaintiff’s claims to be “entirely groundless and
2    frivolous”; (2) Plaintiff vexatiously pursued this litigation in bad faith; and, (3) that
3    Plaintiff “continued much of her abusive conduct even after the Court specifically
4    forbade Plaintiff from doing so.” Id., Dkt. # 107 at 4-6.
5           Judge Martinez presided over the second case, Block v. Washington State Bar
6    Association et al., 2:15-cv-2018-RSM. In that case, Plaintiff filed a complaint naming 56
7    different Defendants including the City of Gold Bar, Snohomish County, current and
8    former city and county employees and officials, and the attorneys who had represented
9    the municipal defendants and their employees in prior lawsuits filed by Plaintiff, again
10   alleging a widespread RICO conspiracy to violate her rights. Id. at Dkt. # 1. Judge
11   Martinez granted the Defendants’ motions to dismiss with prejudice and without leave to
12   amend. Id. at Dkt. ## 84, 122. In dismissing Plaintiff’s claims, Judge Martinez noted
13   that “considering Plaintiff’s litigation history in this and other courts, and viewing the
14   record in this case as a whole, it is clear to the Court that Plaintiff has engaged in this
15   litigation vexatiously and as a means of harassment of the Defendants, and not merely to
16   seek justice for her alleged injuries.” Id., Dkt. # 122 at 21. Judge Martinez’s Order
17   echoed some of specific instances of objectionable behaviors from Plaintiff that this
18   Court recognized in its previous Order, such as (1) referring to Defendant’s attorneys as
19   “pieces of shit”; (2) responding to defense motions by threatening to bring more lawsuits;
20   and (3) stating in open court that if the court ruled in favor of her opponents that she
21   would file a lawsuit against them every week. Id. at 23-24. Accordingly, Judge
22   Martinez also entered a Bar Order imposing prefiling restrictions on any pro se case filed
23   by Ms. Block in the Western District of Washington. Id. at 25-26. Under these
24   restrictions, Plaintiff must show good cause permitting such action, setting forth the
25   viability of every claim in light of her previous litigations; if Plaintiff does not make such
26   a filing, the Court will dismiss Plaintiff’s action sua sponte and may impose sanctions.
27   Id.
28   ORDER – 3
1           On May 8, 2018, Plaintiff “inexplicably” filed another lawsuit in the Middle
2    District of Pennsylvania against the Washington State Bar Association and 29 other
3    Washington defendants associated with her legal actions; the case was quickly transferred
4    to this Court. See Dkt. ## 1, 4, Block v. Washington State Bar Association et al., 2:18-cv-
5    907-RSM. Judge Martinez determined that the Bar Order applied to Plaintiff’s suit and
6    dismissed Plaintiff’s complaint. Id. at Dkt. # 62.
7           On June 27, 2018, Plaintiff filed the present case in Snohomish County Superior
8    Court, which was subsequently removed to this Court. Dkt. # 1-1. A few days later, on
9    July 2, 2018, Plaintiff filed an action in Pierce County Superior Court, naming King
10   County Superior Court, King County, King County Superior Court Judges Michael Scott,
11   Julie Spector, Laura Inveen, and Beth Andrus, defense counsel for the City of Gold Bar,
12   and the Mayor of Gold Bar as Defendants. Block v. King County Superior Court, et al.
13   Case No. 3:18-cv-05579-BHS. That case, which argued claims similar to Plaintiff’s
14   Complaint in this case, was also removed from a Washington Superior Court. Id. at Dkt.
15   # 1. On September 29, 2018, Judge Settle granted the Gold Bar Defendants’ motion to
16   dismiss, and on January 14, 2019 the King County Defendants’ motion for summary
17   judgment on the basis that Plaintiff’s claims were barred by litigation and judicial
18   immunity. See Dkt. ## 20, 30, Block v. King County Superior Court, et al. Case No.
19   3:18-cv-05579-BHS. 1
20   B.     Allegations of Ms. Block’s Complaint
21          Plaintiff’s Complaint is, to put it mildly, difficult to decipher. It is confusingly
22   organized with paragraph numberings that make little sense, rife with conclusory and
23   inflammatory accusations, and is full of vague claims that resemble twisted versions of
24
     1
25    The Court takes judicial notice of these other actions. Fed. R. Evid. 201; see also Holder v.
     Holder, 305 F.3d 854, 866 (9th Cir. 2002) (taking judicial notice of opinion and briefs filed in
26   another proceeding); United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc.,
     971 F.2d 244, 248 (9th Cir. 1992) (courts “may take notice of proceedings in other courts, both
27   within and without the federal judicial system, if those proceedings have a direct relation to
     matters at issue”).
28   ORDER – 4
1    actual legal standards. Nevertheless, the Court endeavors to discern what claims can be
2    reasonably extracted from Plaintiff’s filing.
3           The basis for Plaintiff’s Complaint appears to be another event in the long-running
4    litigation against the City of Gold Bar in the Snohomish County Superior Court, Cause
5    No. 15-2-06148-6. According to Plaintiff’s Complaint, Defendants Snohomish County
6    and Snohomish County Superior Court Commissioner Jacalyn Brudvik violated her rights
7    under federal and state laws by granting her request to continue a hearing for a motion for
8    sanctions filed by the City of Gold Bar. Dkt. # 1-1 at pp. 4-13. The order in question,
9    dated June 1, 2018, was granted after Plaintiff requested accommodation under
10   Washington GR 33, claiming she was unable to hear, walk, or drive safely because of an
11   ear infection. Id. at pp. 4-8. Plaintiff contends that Commissioner Brudvik violated her
12   rights by requiring her to provide written documentation of the medical issue that Ms.
13   Block relied upon in requesting the continuance. Id. at p. 8, ¶¶ 3.90-3.91. 2 Plaintiff also
14   faults Commissioner Brudvik for allegedly holding an “ex parte” hearing on Plaintiff’s
15   motion, and for setting the new hearing date for June 15, 2018, instead of June 7, 2018.
16   Id. at ¶¶ 3.94-3.98. Against the Snohomish County Defendants, Plaintiff requests
17   injunctive relief “and/or a writ of certiorari and prohibition” to the Snohomish County
18   Superior Court to vacate and enjoin Commissioner Brudvik’s order, as well as
19   declaratory relief that Commissioner Brudvik “is in violation of state and federal
20   constitutional and state privacy laws.” Id. at ¶¶ 9.1-9.6.
21          In addition to Snohomish County and Commissioner Brudvik, Plaintiff also named
22   as Defendants in this action the lawyers representing the City of Gold Bar in the
23   underlying Snohomish County action: Shannon Ragonesi, Amanda Butler and their law
24   firm Keating, Buckling and McCormick. Plaintiff argues that the KBM Defendants
25   2
       Although Plaintiff contends that Commissioner Brudvik’s order required Plaintiff to turn over
26   Plaintiff’s “medical files since birth,” the actual order, for which the Court takes judicial notice
     of and is attached as Appendix A to the KBM Defendants’ Motion to Dismiss (Dkt. # 12),
27   simply states that Plaintiff must submit written documentation of medical issues with regard to
     Plaintiff’s request for a continuance.
28   ORDER – 5
1    violated her rights under state and federal law by filing the underlying motion for
2    sanctions against her in the Snohomish County lawsuit. Id. at 11, ¶ 3.12. Against the
3    KBM Defendants, Plaintiff claims violations of the Americans with Disabilities Act
4    (“ADA”), the First Amendment of the United States Constitution, and the Fourteenth
5    Amendment of the United States Constitution. Dkt. # 1-1 at ¶¶ 1.13 3.12. Plaintiff also
6    asserts state law claims of barratry, abuse of process, intentional infliction of emotional
7    distress, defamation, and deceptive trade violations. Id. at 14-19. Plaintiff also seeks
8    Declaratory Judgment under RCW 7.24 declaring that the KBM Defendants’ actions
9    violated her rights, and for a reference to the U.S. Department of Justice Civil Rights
10   Division for “appropriate criminal prosecution.” Dkt. # 1-1 at 13, 16-18.
11          On July 25, 2018, the KBM Defendants filed their Motion to Dismiss. Dkt. # 12.
12   On August 13, 2018, Plaintiff filed a Motion for Extension of Time to file a response,
13   citing “computer problems.” Dkt. # 15. Plaintiff filed her Response a day later, and the
14   Court terminated the Motion for Extension of Time as moot. Dkt. # 16. Plaintiff’s
15   Response purported to contain a number of motions separate from the Response, though
16   they were not noted as such. Id. at 2-4.
17          On August 23, 2018, the Snohomish County Defendants filed their Motion to
18   Dismiss. Dkt. # 19. On September 10, 2018, Plaintiff again filed a Motion for Extension
19   of Time, and again cited “computer problems.” Dkt. # 21. 3 Plaintiff’s filing a day later
20   was noted as a “Motion to Disqualify, Motion to Strike, and Response” to the Snohomish
21   County Defendants’ Motion to Dismiss. Dkt. # 22. The Snohomish County Defendants
22   filed a Reply (Dkt. # 23), and Plaintiff filed a “Surreply” that was not noted as a motion,
23   but requested the Court strike various portions of the Motion to Dismiss that she
24   disagreed with. Dkt. # 25.
25
26
     3
27    As a preliminary matter, the Court GRANTS Plaintiff’s Motion to Extend, which is
     unopposed, based on Plaintiff’s alleged technical difficulties. Dkt. # 21.
28   ORDER – 6
1           On October 24, 2018, the KBM Defendants filed supplemental authority, which
2    consisted solely of Judge Settle’s Order in Block v. King County Superior Court, et al.
3    Case No. 3:18-cv-05579-BHS dismissing that case on summary judgment. Dkt. # 26.
4    On November 1, 2018, Plaintiff moved to strike this supplemental authority. Dkt. # 27.
5           All of these motions are now before this Court.
6                                        III. DISCUSSION.

7           A.     KBM Defendants’ Motion to Dismiss (Dkt. # 12)
8           Rule 12(b)(6) requires the court to assume the truth of the complaint’s factual
9    allegations and credit all reasonable inferences arising from those allegations. Sanders v.
10   Brown, 504 F.3d 903, 910 (9th Cir. 2007). The plaintiff must point to factual allegations
11   that “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
12   U.S. 544, 568 (2007). If the plaintiff succeeds, the complaint avoids dismissal if there is
13   “any set of facts consistent with the allegations in the complaint” that would entitle the
14   plaintiff to relief. Id. at 563; Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (“When there
15   are well-pleaded factual allegations, a court should assume their veracity and then
16   determine whether they plausibly give rise to an entitlement to relief.”). The court
17   typically cannot consider evidence beyond the four corners of the complaint, although it
18   may rely on a document to which the complaint refers if the document is central to the
19   party’s claims and its authenticity is not in question. Marder v. Lopez, 450 F.3d 445, 448
20   (9th Cir. 2006). The court may also consider evidence subject to judicial notice. United
21   States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).
22          Because Plaintiff is pro se, the court must construe her complaint liberally when
23   evaluating it under the Iqbal standard. See Johnson v. Lucent Techs., Inc., 653 F.3d
24   1000, 1011 (9th Cir. 2011). Although the court holds the pleadings of pro se plaintiffs to
25   “less stringent standards than those of licensed attorneys,” Haines v. Kerner, 404 U.S.
26   519, 520 (1972), “those pleadings nonetheless must meet some minimum threshold in
27   providing a defendant with notice of what it is that it allegedly did wrong.” Brazil v. U.S.
28   ORDER – 7
1    Dep’t of the Navy, 66 F.3d 193, 199 (9th Cir. 1995). Accordingly, the court should “not
2    supply essential elements of the claim that were not initially pled.” Bruns v. Nat’l Credit
3    Union Admin., 122 F.3d 1251, 1257 (9th Cir. 1997). Nevertheless, “[l]eave to amend
4    should be granted unless the pleading could not possibly be cured by the allegation of
5    other facts, and should be granted more liberally to pro se plaintiffs.” McQuillion v.
6    Schwarzenegger, 369 F.3d 1091, 1099 (9th Cir. 2004) (quoting Ramirez v. Galaza, 334
7    F.3d 850, 861 (9th Cir. 2003)) (internal quotation marks omitted)
8           The KBM Defendants were the first to move to dismiss Plaintiff’s claims, on the
9    grounds that (1) Plaintiff’s filing might constitute a violation of the Bar Order against
10   Plaintiff’s filing complaints in this District; (2) the conduct by KBM alleged in the
11   Complaint is protected by absolute immunity; and (3) Plaintiff fails to state a claim under
12   federal or state law. Dkt. # 12.
13          The Court agrees with the KBM Defendants that at the very least, Plaintiff’s
14   claims fail as a matter of law because the KBM Defendants enjoy absolute immunity for
15   their alleged litigation conduct serving as the basis for Plaintiff’s claims. Generally,
16   Washington law establishes that an attorney is immune from litigation by an opposing
17   party for actions taken on behalf of a client against that party, under the doctrine of the
18   “judicial action privilege.” Jeckle v. Crotty, 120 Wn. App. 374, 386, 85 P.2d 931 (2004);
19   McNeal v. Allen, 95 Wash. 2d 265, 621 P.2d 1285 (1980). This doctrine bars a plaintiff
20   from suing attorneys and law firms for actions undertaken in litigation while
21   “representing their clients.” Id.
22          Here, the basis for Plaintiff’s case against the KBM Defendants appears to be
23   KBM’s filing a motion for sanctions against Plaintiff, rescheduling a hearing,
24   participating in an alleged ex parte hearing, and seeking to have a Commissioner decide
25   on of their motions. Dkt. # 1-1 at ¶¶ 3.8-3.9, 3.94-3.97, 3.12-3.16. Because all of these
26   actions were taken by KBM through its representation of the City of Gold Bar in active
27   litigation, they are protected by the judicial action privilege and cannot serve as the basis
28   ORDER – 8
1    for Plaintiff’s claims. See, e.g, McClain v. 1st Sec. Bank of Washington, C15-1945 JCC,
2    2016 WL 8504775, at *5 (W.D. Wash. Apr. 21, 2016) (applying Jeckle and determining
3    that because “[a]ll of McClain’s state law claims against Huffington, McKay, and their
4    firm are based on actions they took on behalf of FSBW . . . [t]hey are therefore immune
5    from liability for these actions.”).
6           Even if these actions were not protected by the judicial action privilege, the Court
7    would still find that all of Plaintiff’s claims against the KBM Defendants would fail.
8    First, Plaintiff’s federal constitutional claims, which the Court construes as arising under
9    42 U.S.C. § 1983, 4 would fail as a matter of law. To state a claim under Section 1983, a
10   plaintiff must allege that the constitutional violation she suffered was committed by a
11   person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Gomez v.
12   Toledo, 446 U.S. 635, 640 (1980). The KBM Defendants are private citizens, and
13   Plaintiff fails to allege that they were acting under color of state law. Even if Plaintiff
14   had done so, the KBM Defendants would be entitled to qualified immunity because of the
15   actions they took in litigation on behalf of their client, the City of Gold Bar. Filarsky v.
16   Delia, 566 U.S. 377, 390 (2012) (holding that attorneys “acting on behalf of the
17   government” on a non-permanent, non-full-time basis are afforded qualified immunity).
18          Second, Plaintiff’s state law claim for barratry fails as a matter of law. The crime
19   of barratry, codified at RCW 9.12.010, does not provide for a civil cause of action, and
20   this Court has already held that such claims are not viable. See, e.g., Wells Fargo Bank,
21   N.A. v. Genung, No. C13-0703JLR, 2013 WL 6061592, at *7 (W.D. Wash. Nov. 18,
22   2013) (“[T]his court has not found any authority indicating that RCW 9.12.010
23   establishes a private cause of action.”). Moreover, even if such an action was permitted,
24   Plaintiff fails to allege facts that suggest that the KBM Defendants brought, or
25
26   4
      Plaintiff appears to agree with this construction and does not contest the KBM Defendants’
27   argument that Section 1983 applies to Plaintiff’s alleged constitutional violations. Dkt. # 16 at
     10.
28   ORDER – 9
1    encouraged another person to bring, a false suit against her; in fact, Plaintiff was the party
2    who initiated the underlying suit against Gold Bar, not the KBM Defendants.
3           Third, Plaintiff’s claim for abuse of process under Washington law also fails. A
4    person commits the tort of abuse of process when he or she “uses a legal process . . .
5    against another primarily to accomplish a purpose for which it is not designed.” Bellevue
6    Farm Owners Ass’n v. Stevens, 198 Wash. App. 464, 394 P.3d 1018, 1024 (2017)
7    (quoting Restatement (2d) of Torts § 682). “[T]he mere institution of a legal
8    proceeding[,] even with a malicious motive[,] does not constitute an abuse of process.”
9    Maytown Sand and Gravel, LLC v. Thurston Cty., 191 Wash.2d 392, 423 P.3d 223, 247
10   (2018) (quotations omitted). Here, Plaintiff’s allegations against the KBM Defendants,
11   who Plaintiff generally faults for moving for sanctions and rescheduling hearings, fail to
12   set forth how the KBM Defendants were using legal processes in unintended ways.
13   Moreover, Plaintiff fails to articulate any cognizable harm from these actions.
14          Fourth, Plaintiff’s “deceptive trade practices” argument fails to state a claim under
15   the Washington Consumer Protection Act (“CPA”). To state a claim under the CPA, a
16   plaintiff must allege five elements: (1) “an unfair or deceptive act or practice,” (2)
17   occurring “in trade or commerce,” (3) “a public interest,” (4) “injury to the plaintiff in his
18   or her business or property,” and (5) “a causal link between the unfair or deceptive act
19   and the injury suffered.” Indoor Billboard/Wash., Inc. v. Integra Telecom of Wash., Inc.,
20   162 Wash. 2d 59, 170 P.3d 10, 17 (2007) (citing Hangman Ridge Training Stables v.
21   Safeco Title Ins. Co., 105 Wash.2d 778, 719 P.2d 531, 535 (1986)). An unfair or
22   deceptive act is an act that deceives or “[has] the capacity to deceive a substantial portion
23   of the public.” Indoor Billboard, 170 P.3d at 18. Plaintiff alleges that the KBM
24   Defendants “knowingly published omitted fact [sic] amount to deceptive act or practices
25   in the conduct of trade or commerce,” but does not explain how these acts were deceptive
26   under Washington law, how they harmed a business she owns in any way, and how they
27   implicated the public interest.
28   ORDER – 10
1           Fifth, Plaintiff fails to state a claim for intentional infliction of emotional distress
2    or “outrage.” To establish a claim of intentional infliction of emotional distress, a
3    plaintiff must show: (1) extreme and outrageous conduct, (2) intentional or reckless
4    infliction of emotional distress, and (3) severe emotional distress. See, e.g., Reid v.
5    Pierce Cty., 136 Wash.2d 195, 961 P.2d 333, 337 (1998); Christian v. Tohmeh, 191
6    Wash. App. 709, 366 P.3d 16, 30 (2015). “Liability [for intentional infliction of
7    emotional distress] exists only where the conduct has been so outrageous in character,
8    and so extreme in degree, as to go beyond all possible bounds of decency, and to be
9    regarded as atrocious, and utterly intolerable in a civilized community.” Reid, 961 P.2d at
10   337 (internal quotation marks, citation, and emphasis omitted). Here, Plaintiff’s
11   allegations generally paint a picture of a law firm attempting to get Plaintiff to comply
12   with normal litigation processes. Nothing in Plaintiff’s Complaint rises to the level of
13   outrage required for such a claim. Moreover, Plaintiff fails to articulate any sort of
14   “severe emotional distress.”
15          Sixth, Plaintiff’s defamation claim, which mirrors her abuse of process claim, also
16   fails. To plead defamation under Washington law, a plaintiff must show four essential
17   elements: falsity, an unprivileged communication, fault, and damages. Mark v. Seattle
18   Times, 96 Wash.2d 473, 486, 635 P.2d 1081, 1088 (1981). Plaintiff’s defamation claim
19   fails on each element. Plaintiff does not identify any “false” statement made by the KBM
20   Defendants, nor does Plaintiff allege that any such statement was unprivileged. Plaintiff
21   argues that Defendants published “omitted facts,” but does not elaborate on what those
22   facts were, and why they matter. Dkt. # 1-1 at 14. Plaintiff also fails to plead fault and
23   any resulting damage. Moreover, in addition to being foreclosed by the judicial action
24   privilege, Plaintiff’s defamation claim is also subject to Washington’s litigation privilege.
25   Statements made during the course of and relevant to judicial proceeding are absolutely
26   privileged. Story v. Shelter Bay Co., 52 Wn. App. 334, 338, 760 P.2d 368, 371 (1988).
27
28   ORDER – 11
1             In her Response, Plaintiff makes a series of arguments that range from irrelevant
2    to inaccurate. First, Plaintiff’s Response starts off as a series of purported and improperly
3    noted motions, all of which this Court will DENY. Dkt. # 16 at 2-4. The Court’s
4    responses to Plaintiff’s purported Motion to Disqualify and Motion to Strike Character
5    Evidence, which are not noted in this Response but are reproduced and noted in
6    Plaintiff’s Response to the Snohomish County Defendants Motion to Dismiss, are
7    discussed below, and denied for the same reasons. As to Plaintiff’s “Motion to Strike
8    Motion in its Entirety,” Plaintiff’s argument that the Court should strike the KBM
9    Defendant’s Motion because it is missing page three is unavailing; the Motion clearly
10   includes page three. See Dkt. # 12 at 3.
11            Second, Plaintiff spends numerous pages in an apparent attempt to relitigate the
12   circumstances that led to the Bar Order, as well as the viability of the Bar Order itself.
13   Dkt. # 16 at 4-8. The Court finds these claims meritless. Plaintiff’s behavior that led to
14   the Bar Order is well-documented in previous suits before this Court, and Plaintiff’s
15   behavior and arguments in this case do nothing to dispel the appropriateness of that Bar
16   Order.
17            Third, Plaintiff argues that Washington’s Constitution does not allow for
18   immunities. Dkt. # 16 at 8. Plaintiff’s argument here is based off a misreading of Article
19   1, Section 12 of Washington’s Constitution, which states “No law shall be passed
20   granting to any citizen, class of citizens, or corporation other than municipal, privileges
21   or immunities which upon the same terms shall not equally belong to all citizens, or
22   corporations.” This provision applies to challenges of laws passed by the Washington
23   Legislature that confers a privilege or immunity to a certain class of citizens. Grant Cty.
24   Fire Prot. Dist. No. 5 v. City of Moses Lake, 150 Wash.2d 791, 805, 83 P.3d 419, 425
25   (2004). The privileges or immunities must pertain to “those fundamental rights which
26   belong to the citizens of the state by reason of such citizenship.” Id.
27
28   ORDER – 12
1           This provision allows for the challenge of laws conferring unequal benefits
2    affecting fundamental rights; it does not eliminate the existence of immunities altogether.
3    Plaintiff ignores the host of immunities that the Washington Supreme Court has since
4    recognized, such as judicial immunity, or those granted by statute, for which the KBM
5    Defendants cite numerous examples. Schibel v. Eymann, 189 Wash.2d 93, 102 n. 1, 399
6    P.3d 1129, 1133 n. 1 (2017) (recognizing judicial immunity); see also Dkt. # 18 at 2
7    (citing various statutory immunities codified at RCW 4.24.235 - 4.24.300; 4.24.400 -
8    4.10, 4.24.510; 4.24.720-740; and 4.24.800 - 4.24.810). Moreover, the judicial action
9    privilege, litigation privilege, and judicial immunity are all common law immunities, and
10   Plaintiff has shown no plausible application of Washington’s Constitution that would
11   eliminate these doctrines. See, e.g., RCW 4.04.010 (“The common law, so far as it is not
12   inconsistent with the Constitution and laws of the United States, or of the state of
13   Washington nor incompatible with the institutions and condition of society in this state,
14   shall be the rule of decision in all the courts of this State.”). Plaintiff does not engage in
15   any sort of analysis that would suggest that Article 1, Section 12 applies to the present
16   dispute, or eliminates the judicial action privilege.
17          Of the multiple authorities Plaintiff cites for her argument that litigation
18   immunities do not exist, only a handful address the issue of immunity at all, and none
19   apply to this dispute. Dkt. # 16 at 9-11. Both Jennings v. Shuman, 567 F.2d 1213 (3d
20   Cir. 1977) and Hardwick v. County of Orange, 844 F.3d 1112 (9th Cir. 2017) concerned
21   prosecutorial immunity, not the judicial action privilege, and neither held that the
22   immunity didn’t exist, only that the application should be analyzed in the facts of those
23   cases. This case does not concern prosecutorial or quasi-prosecutorial immunity. The
24   other Ninth Circuit authority cited by Plaintiff, Spencer v. Peters, 857 F.3d 789 (9th Cir.
25   2017), did not address any assertions of immunity or privilege at all. None of the other
26   authorities Plaintiff casually references provide any support for her position.
27
28   ORDER – 13
1           Next, Plaintiff argues that Twombly and Iqbal do not apply to govern the
2    sufficiency of pleadings filed in Washington state court. Dkt. # 10-12. Plaintiff is correct
3    insofar as the “[Washington] Supreme Court does not follow Twombly and Iqbal.”
4    McCurry v. Chevy Chase Bank, FSB, 169 Wash. 2d 96, 101–02, 233 P.3d 861 (2010)
5    (citing Handlin v. On-Site Manager Inc., 187 Wn. App. 841, 845, 351 P.3d 226, 228
6    (2015). However, because Defendants removed Plaintiff’s case to federal court, the
7    federal pleading standards set forth in Iqbal govern the sufficiency of her Complaint. See
8    Smith v. Bayer Corp., 564 U.S. 299, 304 n.2 (2011) (“[F]ederal procedural rules govern a
9    case that has been removed to federal court.”); Harris v. City of Seattle, Case No. 02-
10   2225-MJP, 2003 WL 1045718, at *2 (W.D. Wash. Mar. 3, 2003) (holding that in a case
11   removed to federal court, “federal law, not state law, governs with what specificity [the
12   p]laintiff must plead in order to survive a 12(b)(6) motion”).
13          Finally, as to the KBM Defendants’ argument that Plaintiff’s present case might
14   be foreclosed by this Court’s Bar Order: although this Court finds that Plaintiff violated
15   the terms of the Bar Order through her failure to show any basis for good cause for this
16   lawsuit, the Court recognizes that the language of the Bar Order seemingly applies only
17   to cases filed “in this District.” See Dkt. #122, Block v. Washington State Bar Ass’n,
18   Case No. 2:15-cv-02018-RSM (W.D. Wash. April 13, 2016). While, in other litigations,
19   the Bar Order was applied to a federal case filed in another district that was subsequently
20   transferred here, it was not addressed in a case filed in King County Superior Court that
21   was removed. Compare Dkt. # 62, Block v. Washington State Bar Ass’n, Case No. 3:18-
22   cv-907-RSM (W.D. Wash. July 12, 2018) with Dkt. # 30, Block v. King County, Case No.
23   3:18-cv-05579-JRC (W.D. Wash. January 14, 2019). The KBM Defendants recognize
24   that this matter is more alike to the latter case than the former and does not argue the Bar
25   Order applies here with much conviction. Dkt. # 12 at 2 (“Defendants defer to the Court
26   to determine whether the prefiling restriction against Plaintiff apply under the
27   circumstances.”).
28   ORDER – 14
1           Because this Court dismisses all of Plaintiff’s claims with prejudice, as noted
2    below, it need not delve too much into this question. Moreover, Plaintiff now appears to
3    be subject to a similar vexatious litigant order entered July 10, 2018 in Washington state
4    court, which incorporates this Court’s Bar Order and bars Plaintiff from future filings in
5    “any Washington State Superior Court” without showing good cause and payment of
6    outstanding fees, fines, and judgments. See Dkt. # 14 at Appendix A, Block v. King
7    County, Case No. 3:18-cv-05579-JRC (W.D. Wash. July 25, 2018). The Court will not
8    rewrite these restrictions in the present Order. While the Court notes the Washington Bar
9    Order was entered shortly after Plaintiff filed the present lawsuit in Snohomish County
10   Superior Court, the Court will make clear now that it expects that any case from Plaintiff
11   that appears before this Court, whether through filing in this District or through removal,
12   must comply with this Court’s Bar Order or the Washington Bar Order, respectively.
13          Accordingly, the Court GRANTS the KBM Defendants’ Motion to Dismiss.
14          B.     Snohomish County Defendants’ Motion to Dismiss (Dkt. # 19)
15          The Snohomish County Defendants have also moved to dismiss Plaintiff’s claims,
16   primarily on the basis that Commissioner Brudvik’s actions are protected by judicial
17   immunity. Dkt. # 19. The Court agrees.
18          As a preliminary matter, Plaintiff is correct that because the Snohomish County
19   Defendants’ Motion to Dismiss was filed after they filed their Answer (Dkt. # 17), their
20   Motion cannot be made under Rule 12(b)(6), but rather 12(c). The Court, in its
21   discretion, thus construes the Snohomish County Defendants’ Motion to Dismiss as one
22   made pursuant to Rule 12(c). Aldabe v. Aldabe, 616 F.2d 1089, 1093 (9th Cir. 1980) (per
23   curiam) (holding that trial court can properly treat 12(b)(6) motion for failure to state
24   claim filed after answer was filed as one for judgment on the pleadings under Rule 12(c)).
25   The standard for dismissing claims under Rule 12(c) is “substantially identical” to the
26   Rule 12(b)(6) standard set forth in Iqbal, 556 U.S. at 678; Chavez v. United States, 683
27   F.3d 1102, 1008 (9th Cir. 2012) (internal quotation marks and citation omitted); see also
28   ORDER – 15
1    Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 n.4 (9th Cir.
2    2011) (“Although Iqbal establishes the standard for deciding a Rule 12(b)(6) motion, we
3    have said that Rule 12(c) is functionally identical to Rule 12(b)(6) and that the same
4    standard of review applies to motions brought under either rule.”) (internal quotation
5    marks and citation omitted). This is because, “under both rules, a court must determine
6    whether the facts alleged in the complaint, taken as true, entitle the plaintiff to a legal
7    remedy.” Chavez, 683 F.3d at 1008 (internal quotation marks and citation omitted).
8           Here, it is clear from the face of the Complaint that all of Plaintiff’s claims against
9    the Snohomish County Defendants are either barred by judicial immunity or fail on their
10   face. First, the Snohomish County Defendants are correct in observing that Plaintiff’s
11   Complaint does not state any direct claim, or allege any fault, against Defendant
12   Snohomish County. Dkt. # 19 at 5. Any liability for Snohomish County would, under
13   Plaintiff’s Complaint, be derived wholly from the alleged liability of Commissioner
14   Brudvik, which, as stated below, cannot lie due to judicial immunity.
15          As to the claims against Commissioner Brudvik, the Snohomish County
16   Defendants argue that the actions serving as the basis for the Complaint are protected by
17   judicial immunity. Generally, judges are generally afforded absolute immunity when
18   functioning in their official capacities. Stump v. Sparkman, 435 U.S. 349, 364 (1978)
19   (state circuit judge is immune from suit for all actions within his jurisdiction). “Judicial
20   immunity is a common law doctrine developed to protect judicial independence.” Moore
21   v. Urquhart, 899 F.3d 1094 (9th Cir. 2018) (citing Pierson v. Ray, 386 U.S. 547, 554
22   (1967)). The doctrine provides judges absolute immunity from liability for damages for
23   acts committed within their judicial capacity, even if they are accused of acting
24   maliciously or corruptly. See, e.g., Stump, 435 U.S. at 355-56. Quasi-judicial immunity
25   also applies even when covered individuals are accused of acting maliciously and
26   corruptly. Grundstein v. Wash. State Bar Ass’n, 2012 WL 3901615 (W.D. Wash. Sept. 7,
27
28   ORDER – 16
1    2012) (quoting Pierson v. Ray, 386 U.S. 547, 554 (1967)), aff’d, 576 Fed. Appx. 708 (9th
2    Cir. May 29, 2014).
3           This immunity protects judges from suits for damage for judicial acts. See Duvall
4    v. County of Kitsap, 260 F.3d 1124, 1133 (9th Cir. 2001) (explaining that judges are
5    immune from suit for money damages for judicial acts and setting forth factors “relevant
6    to the determination of whether a particular act is judicial in nature”). An act is “judicial”
7    when it is a function normally performed by a judge and the parties dealt with the judge
8    in his judicial capacity. Id. at 362. This protection also extends to Court Commissioners
9    when they undertake acts in their judicial capacity. See, e.g., Franceschi v. Schwartz, 57
10   F.3d 828, 830 (9th Cir. 1995) (judicial immunity applies to municipal court
11   commissioner); see also Rygg v. Hulbert, C14-237-MJP, 2014 WL 5023627, at *6 (W.D.
12   Wash. Oct. 8, 2014) (applying judicial immunity to bar claims against commissioner for
13   acts taken in judicial capacity). Thus, any claim for damages against Commissioner
14   Brudvik would fail because Commissioner Brudvik is entitled to absolute judicial
15   immunity. See Romano v. Bible, 169 F.3d 1182, 1186 (9th Cir. 1999).
16          As to Plaintiff’s requests for declaratory of injunctive relief, common law judicial
17   immunity does not generally protect a state court judge against declaratory or injunctive
18   relief. See Moore, 899 F.3d at 1104. Section 1983, however, grants judges immunity
19   from injunctive relief for actions taken in their judicial capacity “unless a declaratory
20   decree was violated or declaratory relief was unavailable.” 42 U.S.C. § 1983; see also
21   Moore, 899 F.3d at 1104 (noting that Section 1983 “provides judicial officers immunity
22   from injunctive relief even when the common law would not”). “[J]udicial immunity is
23   an immunity from suit, not just from ultimate assessment of damages.” Mireles v. Waco,
24   502 U.S. 9, 11 (1991).
25          The Ninth Circuit has identified four factors that weigh in favor of finding that a
26   judge took a particular action in a judicial capacity: (1) “the precise act is a normal
27   judicial function”; (2) “the events occurred in the judge’s chambers”; (3) “the controversy
28   ORDER – 17
1    centered around a case then pending before the judge”; and (4) “the events at issue arose
2    directly and immediately out of a confrontation with the judge in his or her official
3    capacity.” Duvall, 260 F.3d at 1133. Assessing these factors, the Court finds
4    Commissioner Brudvik’s alleged actions were unquestionably judicial in nature.
5    Commissioner Brudvik’s actions in granting Plaintiff’s motion for a continuance while
6    requiring additional proof of the medical reasons given for the continuance, as well as
7    Plaintiff’s claimed disability, were normal judicial functions occurring in chambers
8    during an active case. They were, in fact, judicial actions specifically authorized under
9    GR 33(b)(5). Moreover, “[d]eclaratory relief against a judge for actions taken within his
10   or her judicial capacity is ordinarily available by appealing the judge’s order.” La Scalia
11   v. Driscoll, No. 10-CV-5007 (SLT) (CLP), 2012 WL 1041456, at *7 (E.D.N.Y. Mar. 26,
12   2012) (quotation marks and citation omitted). Here, Plaintiff concedes that had relief
13   available by appealing Commissioner Brudvik’s order in the underlying lawsuit, but she
14   has not taken advantage of this. Dkt. # 19 at 10. Accordingly, Plaintiff’s claims do not
15   fall within the narrow circumstances in which a court may award injunctive relief against
16   a judicial officer under Section 1983. Plaintiff’s request for injunctive relief is barred. 5
17          As to Plaintiff’s request for declaratory relief, the Court recognizes that Section
18   1983 does not bar declaratory relief in suits against state court judges for actions taken in
19   their judicial capacities. See, e.g., Buckwalter v. Nev. Bd. of Med. Exam’rs, 678 F.3d
20   737, 747 (9th Cir. 2012); Collin v. Zeff, No. CV12-8156 PSG, 2013 WL 3273413, at *5
21   C.D. Cal. Jun. 24, 2013) (“Absolute judicial immunity generally is not a bar to
22   declaratory relief against a start court judge.”). Here, Plaintiff’s declaratory judgment
23   claim in her Complaint asserts that Commissioner Brudvik’s order “created a cause of
24   5
       As to Plaintiff’s request to issue “writs of certiorari and prohibition” (Dkt. # 11 at 14), federal
25   district courts cannot issue writs to review or prohibit state court actions. See, e.g., Johnson v.
     State of Washington, No. C05-1283MJP, 2005 WL 3242143, at *1 (W.D. Wash. Nov. 30, 2005)
26   (“[A] writ of prohibition may not be brought in a federal district court to prohibit actions by a
     state court.”); Londono-Rivera v. Virginia, 155 F.Supp.2d 551, 559 n.4 (E.D. Va. 2001) (“[A]
27   federal district court cannot issue a writ to a state court.”).

28   ORDER – 18
1    action for Injunction and/or Declaratory relief as to violations of Plaintiff’s right to
2    privacy in health care records.” Dkt. # 1-1 at 16. 6 Plaintiff claims the requirement for
3    Plaintiff to turn over the medical information serving as the basis for her continuance
4    request violated her right to privacy under the Washington Constitution Article 1 Section
5    7, 7 as well as the Fourth and Fourteenth Amendments to the U.S. Constitution. Id. at 16-
6    18.
7           Plaintiff’s request for declaratory relief fails for a host of other reasons. First,
8    Plaintiff’s request focuses primarily on retrospective relief for events Commissioner
9    Brudvik did in the past. This sort of backward-looking declaratory relief is barred by the
10   Eleventh Amendment. See Green v. Mansour, 474 U.S. 64, 67-69 (distinguishing claims
11   for prospective and retrospective relief and explaining that claims for retrospective relief
12   are barred by the Eleventh Amendment). Moreover, to the extent Plaintiff’s request for
13   relief is prospective, it depends on the viability of its underlying claims, which fail as a
14   matter of law. For instance, Plaintiff gives no supporting explanation or authorities for
15   how her U.S. Constitutional rights are implicated through Commissioner Brudvik’s
16   actions, and the Washington Supreme Court has declined to recognize a private right of
17   action under that provision of the Washington Constitution. Reid v. Pierce Cty., 136
18   Wash.2d 195, 213, 961 P.2d 333, 342 (1998); see also Keyes v. Blessing, No. 25982-0-
19   III, 145 Wash. App. 1024, 2008 WL 2546439, at *1 n.1 (Wash. Ct. App. June 26, 2008)
20   (“[T]here is no private right of action under [Article I, Section 7] of the state
21   constitution.”). Next, any privacy right Plaintiff had in verification of medical issue
22   evaporated when she put her medical condition at issue in requesting a continuance on
23   that basis. See, e.g., Equal Employment Opportunity Comm’n v. Cheesecake Factory,
24   6
      The Complaint seeks relief under RCW 7.24, the Washington Uniform Declaratory Judgment
25   Act, which is the state law equivalent to 28 U.S.C. § 2201. The distinction between the federal
     and state statutes is immaterial to resolving the Snohomish County Defendants’ Motion to
26   Dismiss.
     7
27    Article I, Section 7 of the Washington Constitution provides that “[n]o person shall be
     disturbed in his private affairs, or his home invaded, without authority of law.”
28   ORDER – 19
1    Inc., C16-1942-JLR, 2017 WL 4168264, at *1 (W.D. Wash. Sept. 19, 2017) ( “Mr.
2    Ivanov waived his medical privacy rights . . . as to records related to his hearing
3    impairment and any undisclosed disability . . . because he placed his disability or
4    disabilities at issue due to the substance of his claims under the ADA.”). Finally,
5    Plaintiff submitted her request for a continuance under Washington GR 33. Dkt. # 1-1 at
6    ¶ 3.2. GR 33 specifically allows for the reviewing court to request additional medical
7    information about the claimed disability. See GR 33(b)(5) (“The court may require the
8    person requesting accommodation to provide additional information about the qualifying
9    disability to help assess the appropriate accommodation.”). This is precisely what
10   happened here. Commissioner Brudvik did not order Plaintiff to disclose all her medical
11   records, only those relating to her claimed disability accommodation under GR 33.
12   Plaintiff cites no authority that allows her to request accommodation for her alleged
13   disability in one breath while claiming that furnishing proof of this disability is an
14   invasion of privacy in another.
15          Ultimately, Plaintiff does not furnish any basis upon which to support a
16   declaratory judgment claim, or any other claim, against the Snohomish County
17   Defendants. Plaintiff’s Response to the Snohomish County Defendants’ Motion to
18   Dismiss is largely and often word-for-word identical to her Response to the KBM
19   Defendants’ Motion to Dismiss. The first few pages of Plaintiff’s Response include a
20   series of noted motions, which are DENIED for the reasons discussed in more detail
21   below. Dkt. # 22 at 2-5. The rest of the Response hits the familiar beats: relitigating the
22   Bar Order, arguing that Article 1 Section 12 of the Washington Constitution bars all
23   immunities, and arguing that Twombly and Iqbal don’t apply. Dkt. # 22 at 5-13. Those
24   arguments will be rejected for the same reasons they failed in Plaintiff’s previous
25   Response. The only unique arguments the Court can discern is Plaintiff’s contention that
26   Washington has waived immunity with respect to the ADA with the passage of GR 33,
27   and that Commissioner Brudvik’s order was “administrative” and thus not deserving of
28   ORDER – 20
1    immunity. Id. at 11-12. The Court finds no support for Plaintiff’s arguments in the
2    authorities she cites. As the Snohomish County Defendants note, the relevant authorities
3    state the contrary: that judicial immunity applies to ADA claims, and Commissioner
4    Brudvik’s order on a motion for sanctions was a judicial act, not an administrative one.
5           Accordingly, the Court GRANTS the Snohomish County Defendants’ Motion to
6    Dismiss.
7           C.     Leave to Amend
8           The Court next considers whether to grant Plaintiff leave to amend her Complaint.
9    The Court may grant leave to amend freely when justice so desires. Fed. R. Civ. P.
10   15(a)(2). “In exercising this discretion, a court must be guided by the underlying purpose
11   of Rule 15 to facilitate a decision on the merits, rather than on the pleadings or
12   technicalities.” Roth v. Garcia Marquez, 942 F.2d 617, 628 (9th Cir. 1991); United
13   States v. Webb, 655 F.2d 977, 979 (9th Cir. 1981). Ordinarily, leave to amend a
14   complaint should be freely given following an order of dismissal, “unless it is absolutely
15   clear that the deficiencies of the complaint could not be cured by amendment.” Noll v.
16   Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987); see also DeSoto v. Yellow Freight Sys.,
17   Inc., 957 F.2d 655, 658 (9th Cir. 1992) (“A district court does not err in denying leave to
18   amend where the amendment would be futile.”) (citing Reddy v. Litton Indus., Inc., 912
19   F.2d 291, 296 (9th Cir. 1990)).
20          The Court concludes that granting further leave to amend would be futile. Even if
21   Plaintiff could state a claim under federal or state law, which her Complaint currently
22   does not, Plaintiff’s claims against the KBM and Snohomish County Defendants would
23   still be barred by the judicial action privilege and judicial immunity, respectively.
24   Moreover, any new filing in this District or in any Washington Superior Court would
25   likely be subject to the aforementioned Bar Orders on Plaintiff, and the Court is skeptical
26   Plaintiff can overcome these barriers.
27
28   ORDER – 21
1           Given the severe deficiencies in the present lawsuit, the Court will not grant
2    Plaintiff an opportunity to file an amended pleading, which would be futile. Plaintiff’s
3    claims will thus be DISMISSED WITH PREJUDICE.
4           D.     Outstanding Motions and Issues
5           The Court next considers Plaintiff’s various outstanding motions currently
6    pending before this Court, as well as the issue of what to do with the lone remaining
7    Defendant, Pat McMahon.
8           First, as to Plaintiff’s Motion to Strike portions of each Motion to Dismiss to the
9    extent they rely on character evidence in alleged violation of Fed. R. Evid. 404, this
10   request is DENIED. Dkt. ## 16, 22. The “evidence” cited by Defendants in their
11   motions, which relate to Plaintiff’s documented conduct in previous litigations, all pertain
12   to Plaintiff’s vexatious litigation behavior before this Court. These instances are
13   necessary to analyze, for instance, Plaintiff’s compliance with various court orders,
14   including the Bar Order, and the historical context of this sprawling litigation saga. The
15   Court finds that this “evidence” does not fall under the ambit of Rule 404’s prohibition
16   on character evidence.
17          Second, as for Plaintiff’s Motion to Disqualify, which is only noted in Dkt. # 22
18   but also appears in Dkt. # 16, the sole basis for this request appears to be a single e-mail
19   from this Court in Ms. Block’s first lawsuit before this Court. Dkt. # 22-2. In this e-
20   mail, the Court requested from the defendant in that case a courtesy copy of a motion
21   they filed, and included Plaintiff on the e-mail. Id. Plaintiff contends, without supporting
22   authority or explanation, that this communication constituted this Court giving legal
23   advent to Plaintiff’s opponent. The Court disagrees. Requesting a party’s compliance
24   with a local rule does not rise to a Court’s furnishing of legal advice. The Court DENIES
25   Plaintiff’s Motion to Disqualify and declines to voluntarily recuse itself from this case.
26   However, in accordance with Local Civil Rule 3(f), this Order will be referred to the
27   Honorable Chief Judge Ricardo S. Martinez for review of this decision.
28   ORDER – 22
1           Plaintiff’s next outstanding motion requests that this Court disregard the
2    Snohomish County Defendants’ Motion to Dismiss due to a lack of a good faith attempt
3    to meet and confer with Plaintiff before filing. Dkt. # 22 at 2. The Court disagrees.
4    Based on the available evidence, the Snohomish County Defendants made multiple
5    attempts to reach Plaintiff to set up a time to meet and confer, but Plaintiff responded first
6    incomprehensibly, then not at all. Dkt. # 20 at ¶¶ 2-4, Ex. A. The Snohomish County
7    Defendants reasonably concluded that further efforts would be futile. The Court does not
8    see any violations of its Standing Order in what appears to be a good faith attempt to
9    contact Plaintiff to meet and confer.
10          Plaintiff also moves to strike the KBM Defendants’ submission of supplemental
11   authorities. Dkt. # 27. As the KBM Defendants note, they make no argument in this
12   submission, which merely attaches a copy of Judge Settle’s order that dismissed
13   Plaintiff’s similar claims against KBM. Judge Settle’s order was entered well after the
14   KBM Defendants’ filed their Motion. This is not improper under Local Civil Rule 7(n),
15   and Plaintiff’s request is DENIED. 8 Likewise, Plaintiff’s request to strike material in the
16   Snohomish County Defendants’ Reply in Plaintiff’s Surreply is DENIED as the Court
17   does not find any improper argument in that Reply. Dkt. # 25.
18          Finally, as the Snohomish County Defendants note, despite naming “Pat
19   McMahon” as a Defendant, the Complaint does allege any facts concerning or otherwise
20   mention “Pat McMahon” at all, and there is no indication a “Pat McMahon” was ever
21   served with this lawsuit. Id. at n. 1. Accordingly, Plaintiff is ORDERED TO SHOW
22   CAUSE within fourteen (14) days of this Order why Plaintiff’s claims, to the extent
23   any exist, should not also be dismissed as to Pat McMahon. If Plaintiff fails to make
24   such a filing, or if Plaintiff’s filing does not set out an adequate basis for keeping
25
26
     8
27    To the extent no specifically addressed in this Order, all of Plaintiff’s outstanding requests are
     otherwise DENIED AS MOOT.
28   ORDER – 23
1    Defendant Pat McMahon in this lawsuit, the Court will dismiss Pat McMahon as a
2    Defendant, and terminate this case.
3                                      IV. CONCLUSION

4          For the reasons stated below, the Court GRANTS Plaintiff’s Motion for Extension
5    of Time (Dkt. # 21), GRANTS Defendants’ Motions to Dismiss (Dkt. ## 12, 19), and
6    DISMISSES Plaintiff’s claims against these Defendants WITH PREJUDICE. The
7    Court DENIES all of Plaintiff’s other outstanding motions. Dkt. ## 22, 25, 27.
8    Moreover, the Court also ORDERS the Plaintiff to SHOW CAUSE, within fourteen
9    (14) days of this Order, why this case should not also be dismissed as to Defendant Pat
10   McMahon. Finally, because Plaintiff requested disqualification, the Court refers this
11   Order to Chief Judge Ricardo S. Martinez for further review.
12
13
           Dated this 15th day of February, 2019.
14
15                                                   A
16                                                   The Honorable Richard A. Jones
                                                     United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 24
